The Amendment After Allowance Under C.F.R 1.312 submitted on 05/04/2022 have been considered.
“This supplemental Notice of Allowance (NOA) is to acknowledge the submission of the Amendment After Allowance Under C.F.R 1.312 (05/04/2022) in view of the previous NOA mailed on 03/05/2022. The application remains in condition for allowance for the reasons of record”

DETAILED ACTION
In application filed on 06/21/2019, Claims 1,4-14 and 16-21 are pending. Claims 1,4-14 and 16-21 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Page 6, filed on 11/05/2021, with respect to the 35 U.S.C. §112b rejections on Claims 12, 15, 19 and 20 have been fully considered and are persuasive. 
Therefore, the rejection of Claims 12, 15, 19 and 20 are withdrawn. Claim 15 is currently canceled. 

Reasons for Allowance
Claims 1,4-14 and 16-21 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1,4-14 and 16-21 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 

The closest prior art, Perrault. JR. et al. (US20150328637A1) teaches a device, comprising:
teaches a micro-fluidic device (Abstract, ‘microfluidic chip assembly’) to sort out objects from a liquid stream, the device comprising:
a first channel (Para 0076, 0116; Fig. 5A, ref. 330; Para 0098,Fig. 5A, ref. 12, first supply channel’; including ‘microfluidic channel 330’), configured for flow ( Para 0098)  of a first liquid (Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, therethrough’; Para 0075, 0084, ‘sample containing particles ( e.g., cells, etc.)’), the first liquid (Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, therethrough’; Para 0075, 0084, ‘sample containing particles ( e.g., cells, etc.)’),  including a mixture of objects (Para 0052, 0054, 0057, 0075, 0084, ‘sample containing particles cells ( e.g., blood platelets, white blood cells, tumorous cells, embryonic cells, spermatozoa, microscopic particles, etc.) or the like.) This limitation “configured for flow...” is interpreted as a method of intended use given patentable weight to the extent of the microfluidic channel 330 a first supply channel 12 for introducing a stream of particles 18 (Para 0098).  Further, a first liquid, second liquid are not positively recited within the claim in that the channels are “capable” of flow.  Perrault. JR. is structurally capable of flowing two fluids in each respective channel above.   Please see MPEP 2114(II) for further details; 

a second channel (Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’) configured for flow ( Para 0098) of a second liquid (Para 0098, ‘carrier liquid (such as a sheath fluid)’; Para 0114, ‘sheath or buffer fluid’; Para 0086, ‘align particles within the sample fluid by using focusing fluid (e.g.,sheath fluid)) and flow of the first liquid (Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, therethrough’; Para 0075, 0084, ‘sample containing particles ( e.g., cells, etc.)’); 
 wherein the first liquid (Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, therethrough’; Para 0075, 0084, ‘sample containing particles ( e.g., cells, etc.)’) has a higher viscosity than water (Para 0054, For instance, ‘cell media such as blood plasma and Spermatozoa inherently have a higher viscosities than that of water’), the second liquid (Para 0098, ‘carrier liquid (such as a sheath fluid)’; Para 0114, ‘sheath or buffer fluid’; Para 0086, ‘align particles within the sample fluid by using focusing fluid (e.g.,sheath fluid) …’) is different from the first liquid (Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, therethrough’; Para 0075, 0084, ‘sample containing particles ( e.g., cells, etc.)’), and the first liquid (Para 0098, ‘stream of particles 18’; fig. 5A, ref. 18; Para 0054, 0057, 0075-0076,0084 ‘fluidic sample including, for example, particles or cells, therethrough’; Para 0075, 0084, ‘sample containing particles ( e.g., cells, etc.)’) and second liquid (Para 0098, ‘carrier liquid (such as a sheath fluid)’; Para 0114, ‘sheath or buffer fluid’; Para 0086, ‘align particles within the sample fluid by using focusing fluid (e.g.,sheath fluid) …’) are non-compressible (Aqueous solutions inherently are non-compressible’, Water and water-based solutions inherently are non-compressible’) ;This limitation “configured for flow...” is interpreted as a method of intended use given patentable weight to the extent of effecting a second supplyaa channel 14 for supplying a carrier liquid (such as a sheath fluid). (Para 0098). Please see MPEP 2114(II) for further details; 
a third channel (Fig. 5A, refs. 22a and 22b); configured for receiving selected objects from the mixture of objects (Para 0052, 0054, 0057, 0075, 0084, ‘sample containing particles cells (e.g., blood platelets, white blood cells, tumorous cells, embryonic cells, spermatozoa, microscopic particles, etc.) or the like.), wherein the second channel (Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’) and third channel (Fig. 5A, refs. 22a and 22b) connected (Fig. 5A-C, ‘as structurally arranged) to the first channel (Para 0076, 0116; Fig. 5A, ref. 330; Para 0098,Fig. 5A, ref. 12, first supply channel’; including ‘microfluidic channel 330’); This limitation “configured for receiving selected objects from the mixture of objects” is interpreted as a method of intended use given patentable weight to the extent of effecting the first branch channel 22a to receive the particles of interest 18b having the predetermined characteristic ( Para 0099, 0108). Please see MPEP 2114(II) for further details; and
a heating chamber (Para 0113, ‘side passage or channel 514’; Fig. 5A-B, 6A-C, 7A-G, ref. 514; Para 0119, 0123, ‘fluid filled portion’ Figs. 7A-G, ref, 515) connected to the second channel (Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’), the heating chamber (Para 0113, ‘side passage or channel 514’; Fig. 5A-B, 6A-C, 7A-G, ref. 514; Para 0119, 0123, ‘fluid filled portion’ Figs. 7A-G, ref, 515) comprising a heater (Abstract, Para 0095, Para 0113, heating element, ref. 512) configured to generate at least one microbubble in the second liquid for generating a jet flow from the second channel; This limitation “configured to generate the at least one…”is interpreted as a method of intended use given patentable weight to the extent of effecting the heating element 512, included in the bubble jet actuator (510) which may be located within a side passage or channel 514 to generate vapor bubble (Para 0116), where the a second supply channel 14 for supplying a carrier liquid ( such as a sheath fluid) ( Para 0098) Please see MPEP 2114(II) for further details; 
a heating chamber (Para 0113, ‘side passage or channel 514’; Fig. 5A-B, 6A-C, 7A-G, ref. 514; Para 0119, 0123, ‘fluid filled portion’ Figs. 7A-G, ref, 515) connected to the second channel (Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’); 
wherein the first channel (Para 0076, 0116; Fig. 5A, ref. 330; Para 0098,Fig. 5A, ref. 12, first supply channel’; including ‘microfluidic channel 330’), the second channel (Para 0098, Fig. 5A, ref. 14. ‘second supply channel’ including ‘microfluidic channel 330’), and third channel (Fig. 5A, refs. 22a and 22b) are positioned (Fig. 5A, ‘as structurally arranged’) such that when the heater (Abstract, Para 0095, Para 0113, heating element, ref. 512) is configured to generate the at least one microbubble (Para 0116, ‘vapor bubble’)  in the second liquid (Para 0098, ‘carrier liquid (such as a sheath fluid)’; Para 0114, ‘sheath or buffer fluid’; Para 0086, ‘align particles within the sample fluid by using focusing fluid (e.g.,sheath fluid) …’)

However, Perrault. JR. et al. (US20150328637A1) does not teach or fairly suggests the combination and steps of the limitation:
- configured to retain an interface formed between the first liquid and the second liquid and for preventing the flow of the second liquid into the first channel.
the at least one microbubble is configured to push pushes the interface between the first liquid and second liquid towards the first channel, and to generate the jet flow coming from the second channel to deflect the selected objects in the first liquid into the third channel.
Therefore Claims 1 and 4-21 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797